Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 4/20/2021 are acknowledged. 

Rejoining 
Claim 17 is hereby rejoined and allowed.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Heath on April 27th, 2021.  
The application has been amended as follows: 
Claim 17 is rejoined.
Claims 1-9, 19, and 20 are cancelled.
Amend claim 10 by deleting the “r.” at the end of claim 10.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 10, the independent claim.  With regard to claim 10, the most relevant prior art is the combination of U.S. 2014/0251386 by Sasaki in view of U.S. 2013/0259610 by Halloran in view of U.S. 2019/0376203 by Ito used to reject claim 10 in the Final Rejection dated October 5th, 2020.  The combination of Sasaki in view of Halloran in view of Ito fails to teach the aligning technique recited in claim 10, wherein a reference aligned is positioned between the two substrates and first and second pushing aligners push the two substrates into contact with the reference aligner, and wherein a thickness of the reference aligner is equal to the recited predetermined first interval.  The reviewed prior art fails to provide motivation to modify the method of Sasaki in view of Halloran in view of Ito to arrive at the method recited by claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714